DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, Line 14 recites, “by plenum walls” which appears to be incorrect.  It appears it should be changed to read, “by the plenum walls”.
Claim 1, Line 21 recites, “to plenum walls” which appears to be incorrect.  It appears it should be changed to read, “to the plenum walls”.
Claim 10 is objected to since it depends from claim 1 and inherits the deficiencies therein.
 Appropriate correction is required.

Drawings
The objection to the drawings is withdrawn since claim 24 has been canceled.

Claim Rejections - 35 USC § 112
The 112 rejection to claim 24 has been withdrawn in view of the cancellation thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 8,953,317 – hereinafter, “Campbell”) in view of Saito (US 10,123,454).
With respect to claim 1, Campbell teaches (In Fig 6B, Col. 9, ll. 21-61) an electronic device comprising: a liquid cooling component (650) comprising a heat conduit (655) and a plenum portion (654) having plenum walls (Walls of 654), the heat conduit (655) being in contact (thermal contact) with the plenum portion (655 and 654 are in thermal contact with each other, see Fig 6B) and in conductive heat transfer with the plenum walls (655 extends from the bottom wall of the plenum and thus is in conductive heat transfer with the bottom wall of the plenum); a housing (640) having housing walls (Bottom and side walls); the plenum walls and housing walls cumulatively defining a first interior space within the housing (See Fig 6B, 650 and 640 provide for an interior space) and configured to contain a first liquid (645) within the first interior space (See Fig 6B); the plenum walls defining a second interior space within the plenum portion and configured to contain a second liquid within the second interior space (Col. 8, ll. 48-60); an electronic component (643) positioned in the first interior space within the first liquid (See Fig 6B); and wherein the liquid cooling component in convective heat transfer interface with the first liquid (655 is in contact with the liquid 645) and configured to transfer heat away from the first liquid by plenum walls being in convective heat transfer interface with the first liquid (Fins 651 are in convective heat transfer interface with 645 since 645 evaporates and condenses on 651) and by the heat conduit (655) being in convective heat transfer interface with the first liquid (See Fig 6B), and wherein the liquid cooling component (654, 655) is in conductive heat transfer interface with the electronic component (See Fig 6B, 655 is placed atop 643) and configured to transfer heat away from the electronic component by the heat conduit being in conductive heat transfer interface with the electronic component (See Fig 6B), wherein the liquid cooling component (654, 655) is configured to receive a flow of the second liquid and provide a pathway for the flow of the second liquid through the plenum portion (Liquid flows within the plenum portion), between an inlet (635) and an outlet (636) and to convectively transfer the heat from the first liquid (645) to the second liquid, for removal of the heat from the heat conduit (655) to an outside of the liquid cooling component (Place where the liquid within the plenum is cooled).  Campbell fails to specifically teach or suggest that the heat conduit is configured to contain a third liquid therein and separate the third liquid from the first liquid and the second liquid, the heat conduit being configured to conduct heat from the electronic component to the third liquid and configured to conduct heat from the third liquid to plenum walls, and to convectively transfer into the second liquid the heat conducted from the third liquid to the plenum walls.  Saito, however, teaches (In Fig 1) an electronic device comprising a housing (12) having walls, a first liquid (13), a component (111), and a heat conduit (210) within the housing and immersed in the fluid, wherein the heat conduit configured to contain a third liquid (11) therein separate from the first liquid (13) and a second liquid (Liquid within 26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito with that of Campbell, such that the heat conduit (655) of Campbell has a third liquid therein, as taught by Saito, since doing so would allow the heat conduit (655) of Campbell to deprive the processor 110 of heat locally and powerfully (Saito: Col. 11, ll. 4-6).  Note that once the heat conduit of Campbell is modified to contain a third liquid therein, than the heat conduit will be configured to conduct heat from the electronic component to the third liquid and configured to conduct heat from the third liquid to the plenum walls (Heat will transfer from the component and into the third liquid and then from the third liquid into the walls of the plenum (Walls of 654)), and to convectively transfer into the second liquid the heat conducted from the third liquid to the plenum walls (Heat will subsequently transfer from the walls of 654 into the second fluid flowing and abutting the insides of the walls).
With respect to claim 10, Campbell further teaches that the liquid cooling component (650) comprises a cold plate configured to transfer the heat from the first liquid to the second liquid (650 has a cold fluid which runs through it and when the first liquid condenses on the fins, heat is transferred from the fluid to the fins and then to the second liquid running through the liquid cooling component).
With respect to claim 21, Campbell teaches (In Fig 6B, Col. 9, ll. 21-61) an electronic device comprising: a housing (640), a liquid cooling component (650), and an electronic component (643), wherein the housing comprises housing walls (Horizontal lower wall and vertical walls) and the liquid cooling component comprises a plenum portion (654) and a heat conduit (655), wherein the heat conduit (655) is in contact (thermal contact) with the plenum portion (654, see Fig 6B), and wherein the plenum portion comprising plenum walls (Walls of 654), the housing and liquid cooling component arranged such that the plenum walls and housing walls define both a first interior space configured to contain a first liquid (645) within the housing and an adjacent second interior space that is configured to contain a second liquid within the plenum portion (The walls of 650 define the top of the housing and thus help define the first interior space and also liquid flows within 650 and so 650 also defines a second interior space for another liquid), wherein the plenum walls (IE one of the fins 651) are in convective heat transfer interface with the first liquid (645, where 645 condenses on 651 and thus is in convective heat transfer interface with the plenum walls) and is in convective heat transfer interface with the second liquid (Liquid flows within 654 and thus the walls of 651 are also in convective heat transfer interface with the second liquid), the plenum portion being configured to provide a pathway for a flow of the second liquid through the second interior space (Second liquid flows within 654), between an inlet (635) and an outlet (636), the electronic component (643) and the heat conduit (655) being positioned in the first interior space (See Fig 6B), within the first liquid (645, See Fig 6B), the electronic component being at a position separated from the plenum portion by the first liquid (See Fig 6B) and the heat conduit (655) in conductive heat transfer with the plenum walls (655 is conductively coupled to 651 by other portions of the plenum structure), extending away from the plenum portion, through the first liquid, to the electronic component (See Fig 6B), 655 extends away from 654 through the first liquid 645), to contact the electronic component and be in conductive heat transfer interface therewith (See Fig 6B), such that the device is configured to convectively transfer heat away from the electronic component to the first liquid and conductively transfer heat away from the electronic component to the heat conduit (See Fig 6B, heat is transferred from 643 via 645 and 655), to transfer heat from the first liquid to the heat conduit (Heat can transfer from 645 to 655 since they are in contact with each other) and the plenum walls by convective heat transfer (645 condenses on 651), and to transfer heat from the heat conduit to the plenum walls by conductive heat transfer (Heat transfers into 655 and then through 654 to the plenum walls), to convectively transfer heat transferred to the plenum portion into the flow of the second liquid, for removal of the heat to an outside of the liquid cooling component (Heat which is transferred to 654 via 645 and 655 is then transferred into the second liquid flowing within 650 and then this heat is then transferred away from the liquid cooling component via 634). Campbell fails to specifically teach or suggest that the heat conduit is configured to contain a third liquid therein and separate the third liquid from the first liquid and the second liquid, the heat conduit being configured to conduct heat from the electronic component to the third liquid and configured to conduct heat from the third liquid to the plenum walls, and to convectively transfer into the second liquid the heat conducted from the third liquid to the plenum walls.  Saito, however, teaches (In Fig 1) an electronic device comprising a housing (12) having walls, a first liquid (13), a component (111), and a heat conduit (210) within the housing and immersed in the fluid, wherein the heat conduit configured to contain a third liquid (11) therein separate from the first liquid (13) and a second liquid (Liquid within 26).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito with that of Campbell, such that the heat conduit (655) of Campbell has a third liquid therein, as taught by Saito, since doing so would allow the heat conduit (655) of Campbell to deprive the processor 110 of heat locally and powerfully (Saito: Col. 11, ll. 4-6).  Note that once the heat conduit of Campbell is modified to contain a third liquid therein, than the heat conduit will be configured to conduct heat from the electronic component to the third liquid and configured to conduct heat from the third liquid to plenum walls (Heat will transfer from the component and into the third liquid and then from the third liquid into the walls of the plenum (Walls of 654)), and to convectively transfer into the second liquid the heat conducted from the third liquid to the plenum walls (Heat will subsequently transfer from the walls of 654 into the second fluid flowing and abutting the insides of the walls).
With respect to claim 22, Campbell further teaches that the liquid cooling component (650) comprises a cold plate configured to transfer the heat from the first liquid to the second liquid (650 has a cold fluid which runs through it and when the first liquid condenses on the fins, heat is transferred from the fluid to the fins and then to the second liquid running through the liquid cooling component).

Response to Arguments
	 With respect to the Applicant’s remarks to claims 1 and 21 that, “However, there is no disclosure or suggestion here or elsewhere in Campbell of the amended Claim 1 feature of heat conduit being in contact with the plenum portion in combination with the other claimed features.” (Present remarks page 9) the Examiner respectfully disagrees and notes that the heat conduit (655) of Campbell is in thermal contact with the plenum portion (654) and thus is believed to anticipate the limitation, “the heat conduit being in contact with the plenum portion” as amended.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835